DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (Claims 1-12) in the reply filed on 12/13/21 is acknowledged.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 05/12/21 has been entered and considered by the Examiner. However, please note that the IDS submitted on 05/13/21 has been considered but has not been entered because it appears 05/13/21 IDS is duplicate of 05/12/21 IDS.

Drawing Objections
4.	The Elements in Figure 1 (101, 103, 105, 110, 112) and in Figure 5 (501, 503, 505, 510, 512) need to have descriptive labels, in conformance with 37 CFR 1.84(n) and 1.84(o). For example, a descriptive label of “First Delay Circuit” should be inserted into 110 in Figure 1 to properly describe the Element and a descriptive label of “R-CLK” should be inserted into 503 in Figure 5 to properly describe the Element. Appropriate correction is required.

Claim Objections
9 is objected to because of the following informalities: “signal so as to provide” (line 3) should be replaced with “signal to provide”.
 Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


7.	Claim 1 (Instant Application) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,845,404 B2 (Patented Application).

Claim 21 of Instant Application
Claim 1 of Patented Application
A noise detection circuit, comprising: a first component configured to receive a clock signal; a second component configured to receive a reference clock signal; and a latch circuit, coupled to the first component at a first node and coupled to the second component at a second node, and configured to latch logic states of voltage levels at the first and second nodes, respectively, based on a timing difference between transition edges of the clock signal and the reference clock signal.
A noise detection circuit, comprising: a first transistor configured to receive a delayed version of a clock signal; a second transistor configured to receive a delayed version of a reference clock signal; and a latch circuit, 
coupled to the first transistor at a first node and coupled to the second transistor at a second node, and configured to latch logic states of voltage levels at the first and second nodes, respectively, based on whether a timing difference between transition edges of the clock signal and the reference clock 






Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the Instant Application recites all of the limitations of claim 1 of Patented Application, and thus anticipates the same.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first component and a second component in claims 1 and 12.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 10, recites a limitation (line 2) “the first and second transistors”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsu (IDS 05/12/21 NPL Cite No 4 ) and in view of Florescu (US 7,323,944 B2).

Regarding claims 12 & 1, Niitsu teaches a noise detection circuit (Figure 5: Jitter Measurement Circuit), comprising: a first component configured to receive a clock signal (Figure 5(b): “CLK”); a second component configured to receive a reference clock signal (Figure 5(b): “nT-delay” clock); a latch circuit, coupled to the first component at a first node and coupled to the second component at a second node, and configured to latch logic states of voltage levels at the first and second nodes, respectively, based on a timing difference between transition edges of the clock signal and the reference clock signal (Figure 5(b): “Latch” & Page 2704: the latch operates as a timing comparator and the output pulse is activated when the delay clock catches up with the clock under test). Although Niitsu teaches the noise detection circuit, Niitsu does not explicitly disclose3 DM2\15038927.1PATENTP20161806US02/N1085-02577a plurality of capacitors coupled between the first and second nodes. In a related field of endeavor, Florescu discloses a plurality of capacitors coupled between the first and second nodes (Figure 2: Blocks 252 …252 (capacitors)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Niitsu’s noise detection circuit to include capacitors as in Florescu. One of ordinary skill in the art would be motivated to do so to improve performance, Column 1, Lines 46-47.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633